640 S.E.2d 58 (2006)
STATE
v.
David Earl JONES.
No. 439P06.
Supreme Court of North Carolina.
December 14, 2006.
Tina A. Krasner, Assistant Attorney General, C. Colon Willoughby, Jr., District Attorney, for State of NC.
The following order has been entered on the motion filed on the 21st day of August 2006 by Defendant for "Notice of Appeal Under G.S. 7A-30(1) and Petition for Discretionary Review Under G.S. 7A-31":
"Motion Denied by order of the Court in conference this the 14th day of December 2006."